DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 12-19, in the reply filed on 12/15/2021 is acknowledged.
Claims 22-26 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dauplay (US 2003/0143360).
	Regarding claim 12, Dauplay discloses a bamboo unit comprising at least one bamboo element, wherein the bamboo element can be produced from several bamboo parts (Figs. 4-8, parts 70), wherein the bamboo parts can be arranged next to each other in at least one plane (Figs. 4-8), and wherein the individual bamboo parts are connected to each other in at least a force- or form-locking manner (Figs. 4-5). 
	Regarding claim 13, Dauplay discloses at least the individual bamboo parts being arranged at least parallel or uni-directionally to each other and are connected to each other or a bamboo part is formed of exactly one bamboo (Figs. 4-8, parts 70; claim 1).
	Regarding claim 14, Dauplay discloses at least the individual bamboo parts being arranged at least parallel or uni-directionally to each other and are connected to each other without adhesives (Figs. 4-8, parts 70; claim 1).
	Regarding claim 15, Dauplay discloses the bamboo parts form at least an inherently flat upper or lower side of the bamboo element (Figs. 4-8).
	Regarding claim 16, Dauplay discloses the bamboo parts being connected to each other by means of connecting means in at least a force- or form-locking manner (Figs. 4-8).
	Regarding claim 18, Dauplay discloses the connecting means being dowels (Figs. 4-5).
.

Claims 12, 13, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (US 4,810,551).
	Regarding claim 12, Chu discloses a bamboo unit (Figs. 1-3) comprising at least one bamboo element, wherein the bamboo element can be produced from several bamboo parts (strips 2), wherein the bamboo parts can be arranged next to each other in at least one plane (Fig. 3), and wherein the individual bamboo parts are connected to each other in at least a force- or form-locking manner (Fig. 3; col. 2, lines 22-40). 
	Regarding claim 13, Chu discloses at least the individual bamboo parts being arranged at least parallel or uni-directionally to each other and are connected to each other or a bamboo part is formed of exactly one bamboo (Fig. 3; col. 2, lines 22-40).
Regarding claim 15, Chu discloses the bamboo parts form at least an inherently flat upper or lower side of the bamboo element (Fig. 3).
	Regarding claim 16, Chu discloses the bamboo parts being connected to each other by means of connecting means in at least a force- or form-locking manner (Fig. 3; col. 2, lines 22-40).
	Regarding claim 17, Chu discloses the connecting means being connected to the bamboo parts via an adhesive (Fig. 3; col. 2, lines 22-40).
	 Regarding claim 19, Chu discloses a width of the bamboo elements being formed by a height dimension of the bamboo parts (Fig. 3).

s 12, 13, 15-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akarsu et al. (US 2012/0015131) [hereinafter Akarsu].
	Regarding claim 12, Akarsu discloses a bamboo unit (Figs. 3-14) comprising at least one bamboo element (board 10), wherein the bamboo element can be produced from several bamboo parts (segments 12, 14 and 16), wherein the bamboo parts can be arranged next to each other in at least one plane (Fig. 3), and wherein the individual bamboo parts are connected to each other in at least a force- or form-locking manner (Figs. 4A-4H). 
	Regarding claim 13, Akarsu discloses at least the individual bamboo parts being arranged at least parallel or uni-directionally to each other and are connected to each other or a bamboo part is formed of exactly one bamboo (Figs. 3, 5 and 6).
Regarding claim 15, Akarsu discloses the bamboo parts form at least an inherently flat upper or lower side of the bamboo element (Figs. 3, 5 and 6).
	Regarding claim 16, Akarsu discloses the bamboo parts being connected to each other by means of connecting means in at least a force- or form-locking manner (Figs. 4A-4H).
	Regarding claim 17, Akarsu discloses the connecting means being connected to the bamboo parts via an adhesive (paragraph [0029]).
	 Regarding claim 19, Akarsu discloses a width of the bamboo elements being formed by a height dimension of the bamboo parts (Figs. 3, 5 and 6).
Regarding claim 20, Akarsu discloses at least two bamboo elements (Figs. 7-14), each comprising at least two bamboo parts (Fig. 2, segments 12, 14 and 16), wherein the bamboo parts are arranged next to each other in a plane and are connected to each other in at least a force- or form-locking manner, and wherein at least two bamboo elements are arranged one above the 
Regarding claim 21, Akarsu discloses the intermediate layer comprising bamboo (paragraphs [0040-0042]).

Claims 12-16 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tao et al. (CN107511889) [hereinafter Tao].
	Regarding claim 12, Tao discloses a bamboo unit (Figs. 1-3) comprising at least one bamboo element (board 4), wherein the bamboo element can be produced from several bamboo parts (parts 2), wherein the bamboo parts can be arranged next to each other in at least one plane (Fig. 1), and wherein the individual bamboo parts are connected to each other in at least a force- or form-locking manner (Fig. 1). 
	Regarding claim 13, Tao discloses at least the individual bamboo parts being arranged at least parallel or uni-directionally to each other and are connected to each other or a bamboo part is formed of exactly one bamboo (Figs. 1-3).
Regarding claim 14, Tao discloses at least the individual bamboo parts being arranged at least parallel or uni-directionally to each other and are connected to each other without adhesives (Fig. 1).
Regarding claim 15, Tao discloses the bamboo parts form at least an inherently flat upper or lower side of the bamboo element (Figs. 1-3).
	Regarding claim 16, Tao discloses the bamboo parts being connected to each other by means of connecting means in at least a force- or form-locking manner (Figs. 1-3).
	Regarding claim 18, Tao discloses the connecting means being dowels (Fig. 1, bars 3).

Regarding claim 20, Tao discloses at least two bamboo elements (Fig. 4, boards 4), each comprising at least two bamboo parts (parts 2), wherein the bamboo parts are arranged next to each other in a plane and are connected to each other in at least a force- or form-locking manner (Fig. 1), and wherein at least two bamboo elements are arranged one above the other, which can be connected to each other by at least one intermediate layer (layer 9), wherein the intermediate layer is arranged on at least one bamboo element (Fig. 4).
Regarding claim 21, Tao discloses the intermediate layer (layer 9) comprising wood (page 3 of description).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781